Rule 803.    Exceptions to the Rule Against Hearsay - Regardless of Whether the
             Declarant Is Available as a Witness.

      The following are not excluded by the rule against hearsay, regardless of whether
the declarant is available as a witness:

*     *      *
Rule 803(3). Then-Existing Mental, Emotional, or Physical Condition.

      (3)    Then-Existing Mental, Emotional, or Physical Condition. A statement of the
             declarant’s then-existing state of mind (such as motive, intent, or plan) or
             emotional, sensory, or physical condition (such as mental feeling, pain, or
             bodily health), but not including a statement of memory or belief to prove
             the fact remembered or believed unless it relates to the validity or terms of
             the declarant’s will.

                                       Comment

      This rule is identical to F.R.E. 803(3). For the general inquiry that courts should
undertake when contemplating application of this rule, see Commonwealth v.
Fitzpatrick, 255 A.3d 452, 479-480 (Pa. 2021).

*     *      *

[Note: Adopted May 8, 1998, effective October 1, 1998; Comment revised March 23,
1999, effective immediately; Comment revised March 10, 2000, effective
immediately; Comment revised May 16, 2001, effective July 1, 2001; amended
November 2, 2001, effective January 1, 2002; rescinded and replaced January 17,
2013, effective March 18, 2013; amended November 9, 2016, effective January 1,
2017; amended October 25, 2018, effective December 1, 2018.]

[Committee Explanatory Reports:

       Final Report explaining the March 23, 1999 technical revisions to the
Comment
for paragraph 25 published with the Court’s Order at 29 Pa.B. 1714 (April 3, 1999).
Final Report explaining the March 10, 2000 revision of the Comment for paragraph
25 published with the Court’s Order at 30 Pa.B. 1641 (March 25, 2000). Final Report
explaining the May 16, 2001 revision of the Comment for paragraph 18 published
with the Court's Order at 31 Pa.B. 2789 (June 2, 2001). Final Report explaining the
November 2, 2001 amendments to paragraph 6 published with the Court’s Order at
31 Pa.B. 6384 (November 24, 2001). Final Report explaining the January 17, 2013
rescission and replacement published with the Court’s Order at 43 Pa.B. 620
(February 2, 2013). Final Report explaining the November 9, 2016 amendments to
paragraph 6, 8, 10, and revision of the Comment for paragraph 7 and 9 published
with the Court’s Order at 46 Pa.B. 7436 (November 26, 2016). Final Report
explaining the October 24, 2018 amendments to paragraph 1 and 2 published with
the Court’s Order at 48 Pa.B. 7111 (November 10, 2018).]




                                      2